AUTO.
En el recurso de apelación que pende entre el Ayuntamiento de esta Capital, apelante, en su nombre el Letrado Don Herminio Díaz Navarro, y Don Guillermo Rubert, apelado, en su representación el Ledo. Don Plilario Cuevillas Hernández, el Fiscal representando al Estado, sobre revocación del auto que dictó el Tribunal local de lo Contenciosoadministrativo de esta Isla, declarando no haber lugar á tener por interpuesta la demanda, por haber transcurrido con exceso el término para interponerla. — Resultando : Que Don Guillermo Rubert, vecino de esta Ciudad, solicitó del Ayuntamiento autorización para realizar obras de reforma y reparación en la casa de su propiedad, situada en la calle de la Cruz número 23, cuya autorización, después de los trámites consiguientes, se le negó, por cuyo motivo acudió en alzada á la Secretaría de Estado, quien la declaró con lugar, anuló el acuerdo del Ayuntamiento y comunicó esa resolución al Alcalde por oficio de diez y nueve de Junio del año *117anterior, sin que conste en el expediente ni acuse de recibo ni nada que revele que dicha Autoridad la recibió en la misma fecha que se expresa. — Resultando : Que partiendo de esa fecha, y tomándola como notificación bastante el representante del Ayuntamiento en nueve de Octubre presentó el escrito interponiendo el recurso y como deduce los días feriados y los en que estuvieron suspendidas las actuaciones judiciales, del siete al veinte de Agosto' lo considera presentado dentro del término legal. — Resultando : Que el Tribunal local en trece de Noviembre declara que no ha lugar á tener por interpuesta la demanda, el recurso debió decir, por haber transcurrido con exceso el término para interponerla. — Resultando: Que en escrito de súplica del representante del Ayuntamiento acepta nuevamente el diez y nueve de Junio como fecha de la notificación y haciendo las deducciones ya indicadas, insiste en que está dentro del término. — Resultando: Que el Tribunal en veinte y cinco de Noviembre declara sin lugar la reforma bajo los fundamentos de que el término de tres meses se entiende de meses naturales sin excluir los ■ días feriados y empieza aquél á contarse desde el siguiente veinte, por cuya razón venció el cuatro de Octubre último,'deduciendo aún los días en que estuvieron en suspenso las actuaciones á que se refiere el recurrente. — Resultando: Que admitida la apelación que se interpuso y hechos los oportunos emplazamientos y citaciones, se recibieron los autos, se tuvo por parte al representante del Ayuntamiento, como apelante, y á Don Guillermo Rubert, como apelado, y previos los trámites de Ley procesal, se celebró la vista con informe oral de los Letrados de las partes y del Fiscal. — Visto: Siendo Ponente el Juez Asociado Don José M> Figueras Chiqués. — Aceptando los fundamentos de derecho del auto recurrido. — Y considerando: que computado el plazo en la forma que lo hace el Tribunal local que es la procedente, ajustándose á los artículos 7? y 94 de la Ley y habiéndose notificado al Ayuntamiento la resolución impugnada, según se reconoce y declara en los escri*118tos de su representación interponiendo el recurso, el día veinte de Junio del año anterior, es indudable que el término de tres meses naturales, de treinta días, venció el veinte de Septiembre y como el escrito se presentó el nueve de Octubre, se halla manifiestamente interpuesto el recurso fuera de plazo legal, aunque se deduzcan los días de suspensión de términos de que trata el acuerdo de la Junta Judicial de diez *de Agosto del año anterior, que no se refiere á esta clase de asuntos y está en contradicción con el artículo 94 de la Ley de lo Contencioso. — Se confirma, con los costas al recurrente, el auto de trece de Noviembre y su concordante del veinte y cinco del citado mes y año anterior dictados por el Tribunal local Contencioso-administrativo de esta Isla; y devuélvanse al mismo las actuaciones con certificación de este auto que se publicará en la Gaceta. — Puerto Rico, veinte de P'ebrero de mil novecientos.
José S. Quiñones. — José C. Hernández. — José M> Figueras Chiqués. — Juan Morera Martínez. — Luis de Ealo y Domínguez. — E. de J. López Gaztambide.